12. Continuation Sheet

	All of Applicants remarks filed 3/30/2021 have been fully considered and are not persuasive.
	On page 3, Applicant remarks that monomer III is unobvious in relation to Sakuta.
	This is not persuasive as Sakuta specifically teaches benzylmethacrylate to be a suitable monomer of use as explained on page 8 of the final office action mailed 12/30/2021.
In summary, on pages 4-5, Applicant argues that the instant polymer can greatly enhance compatibility by using the benzylmethacrylate monomer and this is not taught by Sakuta.
This is not persuasive as comparative example 2 is not the closest prior art.  Applicant must compare the instant invention to the closest prior art which is Sakuta who teaches and exemplifies copolymers having the claimed (I) and (II) monomers in the claimed amounts, such as example 8.  While comparative example 2, like Sakuta lacks the benzylmethacrylate monomer, Example 8 of Sakuta has the claimed monomer I and II in the claimed amounts unlike comparative example 2.
In summary, on page 4, Applicant notes that the evaluation of Sakuta was based on 10 mass% in terms of a polymer concentration and evaluation of the claimed compositions was performed at a concentration as high as about 33 mass% in terms of concentration of the polymer in the oil components.
This is not persuasive as Sakuta teaches that the polymer can be used in amounts of 1-50% with respect to the weight of the cosmetic and Applicant has not shown the claimed 0.1-20% to be a critical amount.
In summary, on page 5, Applicant argues that the claimed use of benzylmethacrylate monomer in amounts of less than 20% is critical. 
This is not persuasive for the reason of record addressed in the final office action mailed 12/30/2020 page 5.
In summary, on pages 5-6, Applicant argues that it believed to be evident that the claimed composition provides a polymer that significantly enhances compatibility with various oily components, which would not have been obvious from Sakuta. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A BERRIOS/            Primary Examiner, Art Unit 1613